Abatement Order filed June 11, 2019




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-00251-CV
                                   ____________

          DARYL BARNES AND DEMEATRICE GOFF, Appellant

                                         V.

RENTERS WAREHOUSE PROFESSIONAL LANDLORDS OF HOUSTON,
                         Appellee


                    On Appeal from the 334th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2018-60432

                            ABATEMENT ORDER

      This is an attempted appeal from the February 25, 2019 order denying the
motion to reinstate the underlying suit. The motion to reinstate concerns the order of
dismissal signed November 16, 2018. The November 16, 2018 order lacks decretal
language (e.g. “ordered, adjudged, and decreed”), nor does it assess costs. Decretal
means the granting or denying of the remedy sought. In re Wilmington Trust, N.A.,
524 S.W.3d 790, 792 (Tex. App.—Houston [14th Dist.] 2017, orig. proceeding). Nor
does the order assess costs or bear other indicia of finality.

      If an appellate court is uncertain about a trial court’s intent to finally dispose
of all claims and parties, it may abate the appeal to permit clarification by the trial
court. Lehmann v. Har-Con Corp., 39 S.W.3d 191, 206 (Tex. 2001). Texas Rule of
Appellate Procedure 27.2 provides:

      The appellate court may allow an appealed order that is not final to be
      modified so as to be made final and may allow the modified order and
      all proceedings relating to it to be included in a supplemental record.

Tex. R. App. P. 27.2.

      Accordingly, we abate this appeal and remand to the trial court to permit the
trial court to clarify its intent and the parties to obtain a final judgment if warranted.
Any party who wishes to appeal from such a final judgment shall file an amended
notice of appeal. A supplemental clerk’s record containing any such judgment and a
transcript of any hearing held in connection with this order shall be filed with this
court by July 11, 2019.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
supplemental clerk’s record is filed in this court. The court will also consider an
appropriate motion to reinstate the appeal filed by either party, or the court may
reinstate the appeal on its own motion. It is the responsibility of any party seeking
reinstatement to request a hearing date from the trial court and to schedule a hearing,
if a hearing is required, in compliance with this court’s order. If the parties do not
request a hearing, the court coordinator of the trial court shall set a hearing date and
notify the parties of such date.

                                    PER CURIAM


                                            2